1                                               
2
3                                                                JS-6
                                                
4
5
6                          UNITED STATES DISTRICT COURT 

7                         CENTRAL DISTRICT OF CALIFORNIA 

8
9
         DENNIS M. FRENCH,                     Case No. 5:18­cv­00437­SK 
10
                          Plaintiff,           JUDGMENT 
11
                    v. 
12
         NANCY A. BERRYHILL, 
13       Commissioner of Social Security, 
14                        Defendant. 
15    
16
17           It is the judgment of this Court that the decision of the Administrative 
18   Law Judge is AFFIRMED.  Judgment is hereby entered in favor of 
19   Defendant.  
      
20
      
21   Date: December 17, 2018                 ___________________________ 
                                             HON. STEVE KIM 
22
                                             U.S. MAGISTRATE JUDGE 
23
24
25
26
27
28
